Citation Nr: 1141345	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-36 480 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

 Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from July 1968 to February 1970.

This appeal arises to the Board of Veterans' Appeals (Board) from a September 2006-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied service connection for tinnitus and for a bilateral hearing loss disability.

The Veteran and his spouse testified before the undersigned via Video Conference hearing in October 2009.  A transcript of this hearing has been included in the claims folder.

The Board remanded the case in March 2010 and again in January 2011.  In May 2011, VA's Appeals Management Center (hereinafter: AMC) granted service connection for a bilateral hearing loss disability.  The Veteran has not indicated disagreement with the disability rating or the effective date assigned.  Thus, the bilateral hearing loss disability need not be further discussed.  


FINDING OF FACT

During a June 2010 VA audiometry evaluation, the Veteran denied that he has tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in active military service, nor may tinnitus be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This notice was provided in March and July 2006 letters to the claimant.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the AMC has complied with all remand orders.  All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA out-patient treatment reports.  A videoconference hearing was provided.  The claimant was afforded a VA audiometry evaluation in June 2010.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  




Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as "other organic diseases of the nervous system," becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such diseases will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran's service treatment reports (STRs) reflect a low frequency hearing loss during a pre-induction audiometry evaluation.  He was retested and found qualified for induction.  No tinnitus-related complaint is noted in the STRs; however, at separation, he completed a medical history questionnaire and checked "yes" to ear, nose, or throat trouble.  The examiner noted an old ear operation in 1965.  Tinnitus was not mentioned.  

In March 2006, the Veteran requested service connection for tinnitus.  He provided no additional details.  

In his November 2007 substantive appeal, the Veteran argued that he had been exposed to significant noise levels while serving in Vietnam.  His DD-214 and service personnel records verify that he was a heavy equipment operator and a cook and that he served in Vietnam for a year.  

VA treatment records developed between July 2006 and March 2007 make no mention of tinnitus.

In October 2009, the Veteran testified before the undersigned at a video-conference hearing that for 5-days he was stationed at an active artillery fire-base in South Vietnam and was exposed to a continuous barrage of 175-mm cannon firing.  He testified that pots and pans rattled and added to his noise exposure during active service.  He testified that after active military service, he worked in a noisy steel foundry for 33 years, but he wore hearing protection there.  He testified that after leaving the foundry he was a carpenter for three years.  He did not use hearing protection as a carpenter.  He testified that tinnitus is intermittent.  

A June 2010 VA audiometry evaluation notes that during service in Vietnam the Veteran was exposed to aircraft noise as well as artillery.  The examiner stated that there was no complaint of tinnitus.

In January 2011, the Board remanded the case for an addendum report from the June 2011 VA audiologist.  The examiner was asked to re-address the tinnitus claim.  In a February 2011 addendum report, the VA audiologist explained that during the June 2010 VA audiometry, the Veteran denied having tinnitus.  The examiner concluded therefore that tinnitus was not caused by active military service.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The medical evidence of record is competent, credible, and persuasive, as it is based on accurate facts and supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Lay evidence may be used to establish a diagnosis or etiology only in certain circumstances.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  

In the instant case, the Veteran claimed during his October 2009 personal hearing that he had intermittent tinnitus.  However, upon examination, he denied having tinnitus; in addition, the available treatment records make no mention of this disorder.  Therefore, the Board finds the Veteran's statements at the hearing to be less than credible, particularly in light of the objective medical evidence that contain no findings of tinnitus, as well as his denials at examination of having this condition.

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for tinnitus must therefore be denied.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


